Citation Nr: 1203688	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  

[The issues of entitlement to initial compensable ratings for chondromalacia of the right and left knees will be the subject of a separate decision.]



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the RO in Baltimore, Maryland.]  

In September 2008 and July 2011, the Veteran testified at hearings conducted before an Acting Veterans Law Judge (AVLJ) and a Veterans Law Judges (VLJ), respectively.  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in November 2011 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In November 2011, the Veteran responded that he did not wish to appear at a hearing before a third VLJ.  Therefore, in accordance with Arneson, an additional hearing is not needed.

This issue was remanded by the Board most recently in June 2010 to obtain an adequate medical opinion.  A new opinion was obtained in June 2010.  However, as discussed in detail below, the opinion is not clear, and a new opinion is requested.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for service connection for a left shoulder disorder.  The issue was initially remanded by the Board in March 2009 to afford the Veteran a VA examination to determine the etiology of any diagnosed left shoulder disorders.  Pursuant to that Remand, the Veteran was afforded a VA examination in July 2009.  However, the issue was remanded again in June 2010 to afford the Veteran a new VA examination as the medical opinion obtained in July 2009 was deemed inadequate.  Specifically, as noted in the Board's June 2010 Remand, the July 2009 VA examiner opined that the Veteran's left shoulder disability was as likely as not related to service, but it was apparent that the opinion was based primarily on the Veteran's self-described history of left shoulder problems since service, a claim which was not only unsupported by any objective evidence, but contradicted by the medical evidence of record and the Veteran's numerous prior statements.

At the direction of the Board Remand in June 2010, the Veteran was afforded a new VA examination later in June 2010.  The Veteran was diagnosed with left shoulder supraspinatus tendinitis.  The examiner opined that it was at least as likely as not that the current left shoulder condition had its onset in service.  The examiner's rationale was that the Veteran reported that his symptoms started in service in 1998, around the same time that he had a cortisone injection to the right shoulder.  [The Board observes that the Veteran is service-connected for a right shoulder disability.]  However, the examiner also noted that the Veteran did not go for treatment for his left shoulder while in service and that there were no records of treatment seen in his claims file.  

In this case, the Board finds that the June 2010 VA examiner's opinion to be unclear.  Although the examiner's opinion appears to indicate that he believes that the Veteran has a shoulder disorder that is related to his military service, his rationale seems to indicate that it is not related, as the examiner opined that the Veteran did not go for treatment in service and there were no records of treatment in his claims file.  However, the examiner's rationale also included the Veteran's report that his symptoms began in service, which indicates that the Veteran does have a left shoulder disorder related to his military service.  Therefore, based on the conflicting rationale, part of which does not support the examiner's opinion that the Veteran's left shoulder disorder is related to service, the Board is uncertain as to whether the examiner intended to provide a positive or a negative opinion.  Accordingly, the Board finds that a remand of this issue is necessary for a clarification of the opinion.  In obtaining an additional opinion, the Board observes that a service treatment record dated in November 1998 when the Veteran received the cortisone injection for his right shoulder contains a notation that appears to read "reschedule for other shoulder."  However, although the words "for other shoulder" are legible, the word immediately preceding that phrase is not clearly legible and the Board can only surmise that the word is in fact "reschedule."  The examiner should address this record in his opinion.

Although the Veteran testified at his July 2011 hearing that he did not seek treatment for his shoulder, since this issue needs to be remanded, if the Veteran is now seeking treatment, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of left shoulder treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Return the claims folder to the June 2010 VA examiner to obtain an addendum opinion to clarify his previous opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation that this review has occurred should be annotated in the addendum opinion.  

The examiner should review his June 2010 opinion and rationale and indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left shoulder disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's lay statements regarding the onset of his left shoulder problems and the objective medical evidence.  The examiner should acknowledge review of the November 1998 service treatment record that purportedly shows that a cortisone injection was supposed to have been scheduled for the Veteran's left shoulder.  

If the June 2010 VA examiner is not available, the Veteran should be accorded a new VA examination by another medical professional.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation that this review has occurred should be annotated in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  After review of the claims folder, and an examination of the Veteran, the examiner should answer the question posed in this paragraph of this Remand.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he must resort to speculation to render the requested opinion, he must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for a left shoulder disorder.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________
J. CONNOLLY
Acting Veterans Law Judge 
Board of Veterans' Appeals

______________________________
THERESA M. CATINO
Veterans Law Judge 
Board of Veterans' Appeals





______________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


